DETAILED ACTION
This office action is in response to the claims filed on 7/12/2022.  Claim(s) 21-40 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application 16/667,367 filed 10/29/2019 now US Patent 11,283,832 which has a provisional application 62/753,812 filed 10/31/2018, which papers have been placed of record in the file.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2/14/2022 and 3/28/2022 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.   
			Examiner’s Note – Allowable Subject Matter
The instant claims overcome the prior art.  The claims would otherwise be allowable if made to overcome the non-statutory double patenting rejection below.

	Examiner’s Note – Patentably Distinct Subject Matter
Applications 16/667,486 now US Patent 11,438,360 , 16/776,877, and 16/777,005 now US Patent 11,461,458 contain similar, yet patentably distinct subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 21-40 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of parent application US Patent 11,283,832.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  In particular, the patented claims anticipate the respective patented claims.

Claim(s) 21-40 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 11,399,021.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  The instant independent claims and independent claims of US Patent 11,399,021 are substantially similar.  However, the independent claims of US Patent 11,399,021 do not, but in related art, Agarwal (US 2019/0289017 A1) ¶ 40 discloses implementation of a service as a distributed application using micro-service architecture with a plurality of servers behind load balancers.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of US Patent 11,399,021 and Agarwal, and to modify the compromised password detection and mitigation system of US Patent 11,399,021 to include the implementation of a service to perform the process to store and detect compromised credential information as a distributed application as taught in Agarwal.  The motivation to do so constitutes applying a known technique (i.e., implementation of a service to perform the process to store and detect compromised credential information as a distributed application) to known devices and/or methods (i.e., compromised password detection and mitigation system) ready for improvement to yield predictable results.   
	Dependent claims have similar substantial corresponding overlap and the analysis above applies to them as well.

Claim(s) 21-40 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 21-40 of Application 17/846,938.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  The instant independent claims and independent claims of Application 17/846,938 are substantially similar.  However, the independent claims of Application 17/846,938 do not, but in related art, Agarwal (US 2019/0289017 A1) ¶ 40 discloses implementation of a service as a distributed application using micro-service architecture with a plurality of servers behind load balancers.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Application 17/846,938 and Agarwal, and to modify the compromised password detection and mitigation system of Application 17/846,938 to include the implementation of a service to perform the process to store and detect compromised credential information as a distributed application as taught in Agarwal.  The motivation to do so constitutes applying a known technique (i.e., implementation of a service to perform the process to store and detect compromised credential information as a distributed application) to known devices and/or methods (i.e., compromised password detection and mitigation system) ready for improvement to yield predictable results.   
	Dependent claims have similar substantial corresponding overlap and the analysis above applies to them as well.

Claim(s) 21-40 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of Application 16/667,522.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  The instant independent claims and independent claims of Application 16/667,522 are substantially similar.  However, the independent claims of Application 16/667,522 do not, but in related art, Grady et al. (US 2018/0007087 A1), Fig. 1, ¶ 23, as well as ¶ 21 and ¶ 30, authentication server 130 is a domain controller in a private network.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Application 16/667,522 and Grady, and to modify the compromised password detection and mitigation system of Application 16/667,522 to include the implementation of a domain controller in a private network to perform authentication as taught in Grady.  The motivation to do so constitutes applying a known technique (i.e., the implementation of a domain controller in a private network to perform authentication) to known devices and/or methods (i.e., compromised password detection and mitigation system) ready for improvement to yield predictable results.   
	Dependent claims have similar substantial corresponding overlap and the analysis above applies to them as well.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435